            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 1 of 38




1    Marc J. Victor, SBN 016064
     Jody L. Broaddus, SN 020122
2    ATTORNEYS FOR FREEDOM
     3185 South Price Road
3
     Chandler, Arizona 85248
4    Phone: (480) 755-7110
     Fax: (480) 857-0150
5    Marc@AttorneyForFreedom.com
6    Jody@AttorneyForFreedom.com
     Attorneys for Plaintiffs
7
                            IN THE UNITED STATES DISTRICT COURT
8
                             IN AND FOR THE DISTRICT OF ARIZONA
9
10    Johnny Wheatcroft and Anya Chapman, as            Case No.: 2:18-cv-02347-SMB
      husband and wife, and on behalf of minors J.
11    W. and B. W.,
                          Plaintiffs,                       PLAINTIFFS’ RESPONSE IN
12                                                        OPPOSITION TO DEFENDANTS’
      v.                                                     MOTION FOR SUMMARY
13                                                                JUDGMENT
      City of Glendale, a municipal entity; Matt
14    Schneider, in his official and individual
      capacities; Mark Lindsey, in his official and
15    individual capacities; and Michael Fernandez,              Oral argument requested.
      in his official and individual capacities;
16
                           Defendants.
17
18          Pursuant to Fed. R. Civ. P. 56, Plaintiff Johnny Wheatcroft (“Plaintiff”), individually and
19   on behalf of minors J.W. and B.W. (the “Minor Plaintiffs”)(collectively, “Plaintiffs”), respectfully
20   submits their response in opposition to Defendants’ Motion for Summary Judgment [Doc. 245].
21          This response is supported by the following memorandum of points and authorities, as well
22   as Plaintiffs’ controverting and separate statement of facts filed on this same date. For ease of
23   reference, Plaintiffs’ Controverting and Separate Statements of Fact are referred to as “PSOF.”
24                       MEMORANDUM OF POINTS AND AUTHORITIES
25                            I. RELEVANT FACTUAL BACKGROUND.
26
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 2 of 38




1           On July 26, 2017, Plaintiffs went to a Motel 6 to get a room to enjoy family time together.
2    PSOF 19. Plaintiff was a front seat passenger in a Ford Taurus (the “vehicle”), the Minor Plaintiffs
3    were in the back seat with their mother Anya Chapman, and Shawn Blackburn (“Blackburn”) was
4    the driver. PSOF 20. After the vehicle backed into a parking spot, but before they exited the
5    vehicle, Plaintiffs were approached by Defendants Schneider (“Schneider”) and Lindsey
6    (“Lindsey”), who were officers with Defendant Glendale (“Glendale”). PSOF 21. Schneider, who
7    claimed there was a turn signal violation and the first officer to approach the car, directly went to
8    the front seat passenger, not the driver who purportedly did not use a turn signal. PSOF 22. When
9    asked, Plaintiff informed Schneider they were getting a room at the hotel. PSOF 23.
10          Schneider demanded identification from everyone in the vehicle and Plaintiff asked why
11   he needed to provide identification since he had done nothing wrong. PSOF 24. Schneider falsely
12   told him that he was required to provide it because he was a passenger in a vehicle. PSOF 25.
13   Schneider then retaliated by threatening to take Plaintiff to the police station even though Plaintiff
14   had not committed any crime or reasonably suspected of any illegal activity. PSOF 26.
15          Schneider told Plaintiff not to reach into his bag or stuff anything between the seats even
16   though Plaintiff had not done so, and Plaintiff complied by not reaching in his bag or stuffing
17   anything between the seats even after Schneider’s request. PSOF 27. Schneider reached inside the
18   vehicle and opened the passenger door to remove Plaintiff from the vehicle. PSOF 28. As Plaintiff
19   placed his foot outside to exit the vehicle, Schneider instructed him not to exit the vehicle, then
20   placed a taser between Plaintiff’s neck and right shoulder and asked if he was going to fight, and
21   Plaintiff confirmed he was not going to fight. PSOF 29. Schneider holstered his taser, then grabbed
22   and twisted Plaintiff’s arm behind his back while pushing his shoulder forward, causing Plaintiff
23   significant pain. PSOF 30. The move is called an armbar and is intended to cause pain. PSOF 31.
24          While Plaintiff was still restrained by the seat belt, Lindsey assisted Schneider to physically
25   remove Plaintiff from the vehicle. PSOF 32. Lindsey placed his taser on Plaintiff while Schneider
26



                                                     -2-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 3 of 38




1    shoved Plaintiff’s head down toward his lap while his arm still twisted behind his back, causing
2    Plaintiff additional pain. PSOF 33. Lindsey then tased Plaintiff several times in the back, even
3    though Plaintiff was still tangled and restrained in his seatbelt and his arm was contorted behind
4    his back by Schneider. PSOF 34. The Minor Plaintiffs were screaming and watching in horror as
5    these events transpired and repeatedly asked the officers to stop. PSOF 35. As Schneider and
6    Lindsey continued to assault Plaintiff, Anya moved her torso area into the area between the front
7    seats. PSOF 36. A water bottle came from the back seat toward the officers, then fell to the ground
8    where Lindsey slipped on it and fell. PSOF 37.
9           As Plaintiff was seated on the ground tangled in the seatbelt with his back leaning on the
10   open car door, Schneider backed up about 5 or 6 feet then launched his taser in dart-mode at
11   Plaintiff’s chest as Plaintiff was idly sitting in a non-threatening manner on the ground. PSOF 38-
12   39. Despite seeing Schneider deploy his taser at Plaintiff, Defendant Fernandez (“Fernandez”) did
13   nothing to protect Plaintiff. PSOF 40. Rather, Fernandez applied his taser to Plaintiff. PSOF 40.
14   Fernandez then rolled Plaintiff over so his face was in the front passenger’s seat with his knees on
15   the asphalt and handcuffed with his hands behind his back. PSOF 41.
16          Schneider continued to sporadically tase Plaintiff even though Plaintiff’s hands were
17   handcuffed behind his back. PSOF 42. Fernandez then attempted to drag Plaintiff toward the rear
18   of the vehicle, while Plaintiff and the other passengers in the vehicle repeatedly stated that Plaintiff
19   was caught in the seatbelt. PSOF 43. Eventually, Minor J.W. climbed over into the front seat area
20   and released his father from the seatbelt. Schneider then commanded minor J.W. to get out of the
21   vehicle and J.W., frozen in fear, hysterically broke down into tears and collapsed into the
22   passenger seat. PSOF 44-45.
23          As Plaintiff was prone and handcuffed on the ground, Schneider kicked him in the testicles
24   twice then pulled down his shorts and tased his testicles. PSOF 48. Plaintiff remained handcuffed
25   on the ground, as officers began to forcibly remove the taser prongs embedded in his skin, causing
26



                                                      -3-
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 4 of 38




1    Plaintiff to scream in agony. PSOF 49. Schneider then placed his taser on Plaintiff’s penis and
2    screamed, “Keep fighting and you’re going to get it again! You want it again? Shut your mouth!
3    I’m done fucking around with you!” PSOF 50. Officers then lifted Plaintiff to his feet and
4    continued to pull out the taser prongs, as he continued to scream in agony, as Schneider told him
5    “relax, stop being a big baby.” PSOF 50-51. Glendale’s officers then placed Plaintiff in a patrol
6    vehicle and transported him to Jail. PSOF 51.
7           None of the officers made any attempt or took any steps to intervene and protect Plaintiff
8    from Schneider, Lindsey, and Fernandez’s excessive force, despite their duty and knowledge to
9    do so. PSOF 52. Plaintiff was not engaged in any crime, there were no articulable facts that he
10   had engaged in any crime, and he did not impose any immediate threat to the officers. PSOF 53.
11   He was complying with the officers’ commands and not resisting. PSOF 54. Yet, Defendants
12   wrongfully arrested and charged Plaintiff with aggravated assault, a class 5 felony, and resisting
13   arrest, a class 6 felony, and he remained in jail for several months before the charges were
14   dismissed by the prosecution. PSOF 55.
15          Defendants never activate their lights or siren, as required for a traffic stop under
16   Glendale’s policies and procedures. PSOF 56. Defendants could not have seen any alleged turn
17   signal violation as they were on the back side of the building without a view of the vehicle either
18   approaching the turn, making the turn, or determining whether any traffic would have been
19   affected by a turn signal. PSOF 57. Defendants’ expert, who has never testified at trial or in a
20   deposition (prior to this case) and who has only been retained as expert on a few occasions and
21   solely by Defendants’ attorney, testified he disagreed with both Arizona court and federal court
22   cases that clearly state a turn signal violation requires other traffic to be affected. PSOF 58.
23   Schneider admittedly did not see the vehicle at any time prior to the turn and did not see any other
24   traffic that could have been affected by a turn maneuver. PSOF 59-60. Glendale had a practice of
25   stopping vehicles for turn signal violations even when the elements were not met. PSOF 61.
26



                                                     -4-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 5 of 38




1           Schneider has an extensive history of violating policies and procedures. PSOF 62. Also, he
2    will “just give up and go to the taser” even when it is against Glendale’s policies. PSOF 63.
3    Further, Schneider has a pattern of dishonesty. PSOF 64. Even Assistant Police Chief Rich
4    LeVander stated “None of Matt’s [Schneider’s] excuses hold water with me.” PSOF 65.
5           To justify their actions, Defendants rely on a trespass agreement that was not in effect until
6    over a year after the subject incident, and such agreement only authorizes the Defendants to
7    enforce trespass laws. PSOF 66-67. There is no evidence that Plaintiffs were ever requested to
8    leave the property at any time or that they were not lawfully on the premises. PSOF 68. Thus,
9    Defendants were not, and could not be, enforcing trespassing laws. PSOF 69.
10          Police Chief Rick St. John was the decision maker for Glendale as to its policies and
11   procedures for police officers. PSOF 70. Glendale, including its mayor, issued various press
12   releases stating their officers are held to the highest professional standards and that they reviewed
13   the officers’ conduct, yet it only disciplined one officer for one wrongful act while condoning and
14   approving the other numerous wrongful acts. PSOF 71.
15          As a result of the repeated trauma, Plaintiff sustained serious injuries, including penile
16   functionality issues. PSOF 73. The horrifying events transpired just a few feet from the Minor
17   Plaintiffs, who were terrified, screaming, and traumatized by the officers’ atrocious conduct.
18   PSOF 74. JW had bruising on his arm due to Schneider forcefully grabbing him to pull him out
19   of the vehicle. PSOF 75.
20          Due to the incident, the Minor Plaintiffs have been afraid to leave their house, they have
21   anxiety when they see a cop, and they ‘freak out’ when their mom leaves the house because they
22   think the cops will beat her up. PSOF 76. They would not even go outside to play basketball
23   because they were too scared, and they experienced violent nightmares. PSOF 77. To this day, the
24   Minor Plaintiffs are terrified of cops and they now have lost respect for authority. PSOF 78. BW
25   is scared and becomes anxious when he see someone who resembles the officers who tortured his
26



                                                     -5-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 6 of 38




1    dad. PSOF 79. BW is still terrified cops are going to tase him, and he will duck down when he
2    sees and officer so they don’t see him because he is so scared. PSOF 80. Also, their attitudes have
3    changed, and J.W. has had issues with school including getting suspended. PSOF 81.
4                                         II. LEGAL ARGUMENT.
5    A.     The Evidence Supports a Claim for Wrongful Arrest under § 1983.
6           As established herein, the evidence establishes Defendants wrongfully seized and arrested
7    Plaintiff in violation of his constitutional rights.
8           1.      There Was No Reasonable Suspicion for a Terry Stop. Defendants seek summary
9    judgment based on the false premise that Defendants engaged in a Terry stop. “Under the Fourth
10   Amendment, government officials may conduct an investigatory stop of a vehicle only if they
11   possess ‘reasonable suspicion: a particularized and objective basis for suspecting the particular
12   person stopped of criminal activity.’ ” U.S. v. Twilley, 222 F.3d 1092, 1095 (9th Cir. 2000).
13   Defendants’ claim of a turn signal violation does not warrant an investigative stop as Schneider
14   did not, and could not, see a turn signal violation because he did not even see the vehicle until
15   after it completed its turn into the Motel parking lot. Thus, no reasonable suspicion or any
16   particularized and objective basis for suspecting a turn signal violation existed. See U.S v.
17   Mariscal, 285 F.3d 1127, 1131 (9th Cir. 2002):
18
            The case at hand is somewhat different from those which have come before because
19          it is not entirely clear that Officer Garrett made a mistake about the law of Arizona,
            but as far as the record shows it is clear that if he did understand the law, the facts
20          known to him could not justify a traffic stop. We will explain.

21          While it is commonly thought that a person must give a turn signal of some kind
            when he turns his vehicle, that is not quite true in Arizona. What Arizona law
22          actually provides is that “[a] person shall not so turn any vehicle without giving an
            appropriate signal in the manner provided by this article in the event any other traffic
23          may be affected by the movement.” Ariz.Rev.Stat. § 28–754(A). Plainly, if a
            violation was to be suspected, there must have been traffic, and there must have
24          been some possibility that the traffic would be “affected by the movement” of the
            Crown Victoria when it made its right-hand turn off of McDowell Road. The
25          government does not argue to the contrary. Yet there was not a shard of evidence
            that any vehicle other than the Crown Victoria itself was affected by the right turn.
26



                                                       -6-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 7 of 38




1    See also A.R.S. § 28–754 (providing a turn signal shall be used when other traffic may be affected
2    by the movement and shall be used continuously for at least one hundred feet before the turn).
3           Any claim Schneider did not know the law for turn signals cannot amount to reasonable
4    suspicion. See U.S. v. Mariscal, 285 F.3d at 1130 (“If an officer simply does not know the law,
5    and makes a stop based upon objective facts that cannot constitute a violation, his suspicions
6    cannot be reasonable.”). Because no particularized or objective facts existed for suspecting a
7    traffic violation, the traffic stop was a violation of the Fourth Amendment. Id. at 1133 (9th Cir.
8    2002)(“we conclude that where, as here, the objective facts of record demonstrate that no officer
9    could have a reasonable suspicion that the driver of a vehicle had violated a traffic law, the traffic
10   stop was a violation of the Fourth Amendment.”).
11          Additional evidence confirms Defendants’ interaction with the vehicle and its passengers
12   was not the product of a purported traffic stop. Specifically, Defendants did not activate lights or
13   a siren as required for a traffic stop under Glendale’s policies and Schneider directly approached
14   the front seat passenger, asked if they were staying at the motel, and requested identification from
15   all the passengers. Based on this conduct, as well as the evidence confirming Schneider could not
16   have seen a traffic violation, a jury could reasonably find Defendants were not engaged in a traffic
17   stop but were purposefully violating Plaintiffs’ Fourth Amendment rights.
18          Because there was no lawful vehicle stop, Plaintiffs were unlawfully seized in violation of
19   their Fourth Amendment rights. Brendlin v. California, 551 U.S. 249, 249 (2007)(“When police
20   make a traffic stop, a passenger in the car, like the driver, is seized for Fourth Amendment
21   purposes and so may challenge the stop's constitutionality.”).
22          2.     The Trespass Agreement Does Not Authorize Constitutional Violations. There
23   is no legal authority to support Defendants’ position that a private trespass agreement for events
24   on private property authorizes a Terry stop. Further, the trespass form disclosed by Defendants
25   was not in effect until over a year after the subject incident. Even assuming an agreement existed,
26



                                                     -7-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 8 of 38




1    such agreement only authorizes the officers to enforce trespassing laws under A.R.S.§ 13-
2    1502(A). Neither A.R.S.§ 13-1502(A) nor the trespass agreement give Defendants authority to
3    unilaterally investigate or interrogate guests, search their vehicles, or violate their constitutional
4    rights. Here, Plaintiffs were getting a room at the Motel. Plaintiffs were never requested to leave
5    the property and were lawfully on the premises. Thus, Defendants were not enforcing trespassing
6    laws under A.R.S.§ 13-1502(A).
7           Any such agreement cannot be the basis for forming articulable suspicion of criminal
8    activity. See People v. Thompson, 787 N.E.2d 858, 865 (2003), stating as to a trespass agreement:
9
            The trial court stated a police-citizen encounter cannot be both a community-
10          caretaking stop and a Terry stop at the same time because “the rights are distinctly
            different.” The interagency agreement gave the officers authority under certain
11          circumstances to perform a community-caretaking encounter and nothing more.
            Therefore, the interagency agreement cannot be the basis for forming a reasonable
12          articulable suspicion of criminal activity.
            A trespass agreement does not justify intrusion on a person’s Fourth Amendment Rights.
13
     See People v. Beverly, 845 N.E.2d 962, 974 (2006)(“The officers testified that they were interested
14
     in defendant's vehicle because of the trespass agreement. Nevertheless, although the officers had
15
     reason to want to approach and question defendant, the agency agreement did not justify intrusion
16
     upon fourth amendment rights.”). See also Stoner v. State of Cal., 376 U.S. 483, 490 (1964)(“a
17
     guest in a hotel room is entitled to constitutional protection against unreasonable searches and
18
     seizures.” [citation omitted] “That protection would disappear if it were left to depend upon the
19
     unfettered discretion of an employee of the hotel.”).
20
            Finally, the trespass agreement is irrelevant as Plaintiffs are not claiming they were
21
     wrongfully arrested for violation of the trespass agreement, and Defendants were not engaged in
22
     enforcement of any trespass law. Defendants cite no legal authority that would support their
23
     implication that a trespass agreement allows officers to violate a citizen’s constitutional rights.
24
            3.     Arizona Does Not Require A Passenger to Provide Identification. Defendants
25
     claim they were authorized to request identification because they made a Terry stop. As
26



                                                     -8-
             Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 9 of 38




1    established above, there was no Terry stop. Even assuming a lawful traffic stop, Arizona law does
2    not require a passenger to provide identification unless there is reasonable suspicion the passenger
3    committed an unlawful offense. See A.R.S. § 28-1595(c). If passengers were required to provide
4    identification in any vehicle stop, then A.R.S. § 28-1595(c) would be wholly superfluous.
5    Moreover, the law is clear that a passenger is not required to provide identification during a Terry
6    stop when the reason for the stop is a minor traffic violation unless there is a reasonable suspicion
7    of a crime by the passenger. See U.S. v. Landeros, 913 F.3d 862, 870 (9th Cir. 2019):
8
            As explained above, the officers insisted several times that Landeros identify
9           himself after he initially refused, and detained him while making those demands. At
            the time they did so, the officers had no reasonable suspicion that Landeros had
10          committed an offense. Accordingly, the police could not lawfully order him to
            identify himself. His repeated refusal to do so thus did not, as the government
11          claims, constitute a failure to comply with an officer's lawful order, Ariz. Rev. Stat.
            Ann. § 28-622(A). There was therefore no justification for the extension of the
12          detention to allow the officers to press Landeros further for his identity.
     See also Melendres v. Arpaio, 989 F. Supp. 2d 822, 906 (D. Ariz. 2013):
13
14          Yet, stopping a driver for a traffic violation provides no “reason to stop or detain
            the passengers.” Maryland v. Wilson, 519 U.S. 408, 413, 117 S.Ct. 882, 137 L.Ed.2d
15          41 (1997). The deputy cannot prolong the stop to investigate a passenger unless the
            deputy through his or her observations obtains particularized reasonable suspicion
16          that the passenger is committing a violation that the deputy is authorized to enforce.
            See United States v. Cortez, 449 U.S. 411, 417–18.
17   See also Hiibel v. Sixth Jud. Dist. Ct. of Nevada, Humboldt Cty., 542 U.S. 177, 188 (2004)(“Under
18   these principles, an officer may not arrest a suspect for failure to identify himself if the request
19   for identification is not reasonably related to the circumstances justifying the stop.”).
20          Defendants’ position that suspicion existed because the driver backed the vehicle into a
21   parking space is without merit. It is not illegal to back into a parking spot. At best, Blackburn
22   purportedly failed to use a turn signal and backed into a parking spot, neither of which implicates
23   any wrongdoing by Plaintiff that would require him to provide identification under Arizona law.
24   Moreover, Defendants’ claim that of a high-crime area does not amount to reasonable suspicion
25   of criminal activity. See Brown v. Texas, 443 U.S. 47, 51–52 (1979):
26



                                                     -9-
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 10 of 38




1           The flaw in the State’s case is that none of the circumstances preceding the officers’
            detention of appellant justified a reasonable suspicion that he was involved in
2           criminal conduct. Officer Venegas testified at appellant's trial that the situation in
            the alley “looked suspicious,” but he was unable to point to any facts supporting
3           that conclusion. There is no indication in the record that it was unusual for people
            to be in the alley. The fact that appellant was in a neighborhood frequented by drug
4           users, standing alone, is not a basis for concluding that appellant himself was
            engaged in criminal conduct. In short, the appellant’s activity was no different from
5           the activity of other pedestrians in that neighborhood. When pressed, Officer
            Venegas acknowledged that the only reason he stopped appellant was to ascertain
6           his identity. The record suggests an understandable desire to assert a police
            presence; however, that purpose does not negate Fourth Amendment guarantees.
7
                                                    * * *
8           But even assuming that purpose is served to some degree by stopping and
            demanding identification from an individual without any specific basis for believing
9           he is involved in criminal activity, the guarantees of the Fourth Amendment do not
            allow it. When such a stop is not based on objective criteria, the risk of arbitrary and
10          abusive police practices exceeds tolerable limits.
            4.     No Lawful Authority Existed to Remove Plaintiff from the Vehicle. Defendants
11
     argue they were authorized to remove Plaintiff from the vehicle due to a Terry stop. As stated
12
     above, there was no Terry Stop. If we assume there was a valid traffic stop, Defendants would
13
     not be authorized to simply employ force to remove passengers. They could order passengers to
14
     exit a vehicle. See Maryland v. Wilson, 519 U.S. 408, 412 (1997)(“We therefore hold that an
15
     officer making a traffic stop may order passengers to get out of the car pending completion of the
16
     stop.”). However, that did not happen in this matter. There was never any order or instruction for
17
     Plaintiff to exit the vehicle, and Schneider explicitly instructed Plaintiff to stay in the vehicle. The
18
     video footage speaks for itself, and a jury could reasonably conclude Schneider was attempting to
19
     provoke a situation so he could use excessive force.
20
            5.     No Probable Cause Existed to Arrest Plaintiff. Defendants’ position that probable
21
     cause existed because a grand jury returned an indictment is without merit. See Merritt v. Arizona,
22
     425 F. Supp. 3d 1201, 1210 (D. Ariz. 2019) (“Defendants argue that the grand jury’s probable
23
     cause finding in this case defeats all of Plaintiff's claims, including his false arrest claims. Doc.
24
     264 at 11. The Court does not agree.”). The inquiry is whether Plaintiff’s arrest was, based on
25
     undisputed facts, supported by probable cause at the time of his arrest. Id. at 1211(“The Court
26



                                                      - 10 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 11 of 38




1    accordingly must decide whether Plaintiff's arrest was, as a matter of undisputed fact, supported
2    by probable cause at the time of his arrest.”).
3           Here, Defendants claim probable cause existed based on disputed facts occurring after
4    Schneider went “hands on” with Plaintiff, i.e. Defendants were arresting him for resisting arrest
5    before any purported resisting arrest occurred. The evidence confirms there was no basis to use
6    any force against Plaintiff who was complying with the officers. A jury could reasonably conclude
7    Defendants’ use of force was unlawful and excessive and they were purposefully attempting to
8    create a situation to use excessive force. A jury could also find Plaintiff did not use force or, even
9    if he did, he would have been justified in using force. See A.R.S. § 13-404(B)(2)(“B. The threat
10   or use of physical force against another is not justified:” . . . (2) To resist an arrest that the person
11   knows or should know is being made by a peace officer or by a person acting in a peace officer’s
12   presence and at his direction, whether the arrest is lawful or unlawful, unless the physical force
13   used by the peace officer exceeds that allowed by law”)(emphasis added).
14          The video evidence contradicts information in the police report, and there is no evidence
15   as to what information was provided to the grand jury as the process is confidential. See A.R.S. §
16   13-2812(A)(“A person commits unlawful grand jury disclosure if the person knowingly discloses
17   to another the nature or substance of any grand jury testimony or any decision, result or other
18   matter attending a grand jury proceeding, except in the proper discharge of official duties, at the
19   discretion of the prosecutor to inform a victim of the status of the case or when permitted by the
20   court in furtherance of justice.”). See also Samaritan Health Sys. v. Superior Ct. In & For Cty. of
21   Maricopa, 182 Ariz. 219, 221(App. 1994)(“We consistently have recognized that the proper
22   functioning of our grand jury system depends upon the secrecy of grand jury proceedings.”).
23   Probable cause does not exist when it is based on an officer’s false statements. See Manuel v. City
24   of Joliet, Ill., 137 S. Ct. 911, 918(2017)(“But it also can occur when legal process itself goes
25   wrong—when, for example, a judge's probable-cause determination is predicated solely on a
26



                                                       - 11 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 12 of 38




1    police officer's false statements. Then, too, a person is confined without constitutionally adequate
2    justification.”). Here, evidence shows the officers provided false information to include the police
3    report. Thus, a jury could reasonably conclude no probable cause existed to arrest Plaintiffs.
4           6.     Defendants are not Entitled to Qualified Immunity. Qualified immunity does not
5    exist if an official’s conduct violates clearly established statutory or constitutional rights of which
6    a reasonable person would have known. See White v. Pauly, 137 S. Ct. 548, 551 (2017)(“Qualified
7    immunity attaches when an official's conduct ‘does not violate clearly established statutory or
8    constitutional rights of which a reasonable person would have known.’ ”). This does not require
9    case law directly on point for a right to be clearly established. Id. (“While this Court’s case law
10   ‘do[es] not require a case directly on point’ for a right to be clearly established, ‘existing precedent
11   must have placed the statutory or constitutional question beyond debate.’ ”). As to summary
12   judgment on qualified immunity, facts and inferences are viewed in the light most favorable to
13   the non-moving party. See Rice v. Morehouse, 989 F.3d 1112, 1120 (9th Cir. 2021)(“In qualified-
14   immunity cases, ‘we view the facts in the light most favorable to the nonmoving party.’ ”).
15          Defendants violated clear established law. In U.S. v. Mariscal, 285 F.3d 1127, 1133 (9th
16   Cir. 2002), the officer stopped a vehicle who did not use a turn signal. The Ninth Circuit Court
17   stated “Plainly, if a violation was to be suspected, there must have been traffic, and there must
18   have been some possibility that the traffic would be ‘affected by the movement’ ” which did not
19   exist in that case. Id. at 1131. Given the lack of evidence of other traffic that would be affected,
20   “no officer could have a reasonable suspicion that the driver of a vehicle had violated a traffic
21   law, the traffic stop was a violation of the Fourth Amendment.” Id. at 1133.
22          Schneider confirmed he was unaware of any other traffic that would have been affected
23   and he did not see the vehicle for the 100 feet before the turn, so he could not have seen any
24   purported turn signal violation. Given Mariscal, Defendants were on notice that the traffic stop
25   would be a violation of the Fourth Amendment. Thus, Defendants are not entitled to qualified
26



                                                      - 12 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 13 of 38




1    immunity. See Liberal v. Estrada, 632 F.3d 1064, 1078 (9th Cir. 2011):
2
            Because we hold that Officer Estrada’s mistake of fact was not reasonable, he is
3           not entitled to qualified immunity. Officer Estrada asks us to conclude that it is a
            reasonable mistake to believe that windows that are rolled down and that cannot be
4           viewed at all are in fact rolled up and tinted. This we cannot do. The qualified
            immunity standard is not so deferential to officers that it will allow a “chimera
5           created by [an officer's] imaginings [to] be used against the driver.” Mariscal,
            285 F.3d at 1130; see Bingham, 341 F.3d at 946–48 (denying summary judgment
6           on the basis of qualified immunity where the plaintiff testified that he had broken
            no traffic laws, but officer testified that he had seen the plaintiff drive across lane
7           lines). Construing the facts in the light most favorable to Plaintiff, we must
            assume that Officer Estrada could not have seen Plaintiff’s front car windows
8           at all and that, indeed, the two made eye contact through the open windows.
            That being so, it would not be reasonable for Officer Estrada to believe that he
9           had seen illegally tinted front windows. [Emphasis added.]
10          Also, Plaintiff was not legally obligated to provide identification, as there was no

11   reasonable suspicion he was engaged in any illegal activity. Thus, detaining or arresting Plaintiff

12   for failing to provide identification is a clear violation of Plaintiff’s Fourth Amendment rights.

13   See Brown v. Texas, 443 U.S. 47, 52 (1979)(“But even assuming that purpose is served to some

14   degree by stopping and demanding identification from an individual without any specific basis

15   for believing he is involved in criminal activity, the guarantees of the Fourth Amendment do not

16   allow it. When such a stop is not based on objective criteria, the risk of arbitrary and abusive

17   police practices exceeds tolerable limits.”); Melendres v. Arpaio, 989 F. Supp. 2d 822, 906 (D.

18   Ariz. 2013)(holding the detention of passengers to investigate their identity when not reasonably

19   related to the driver’s traffic infraction implicates the Fourth Amendment and raises constitutional

20   concerns); and Duran v. City of Douglas, Ariz., 904 F.2d 1372, 1378 (9th Cir. 1990), which states:

21          The only remaining issue, then, is whether the rights here in question were so clearly
            established that officer Aguilar should have known he was acting illegally when he
22          initiated the traffic stop. We believe they were. If there is one irreducible minimum
            in our Fourth Amendment jurisprudence, it is that a police officer may not detain an
23          individual simply on the basis of suspicion in the air. No matter how peculiar,
            abrasive, unruly or distasteful a person's conduct may be, it cannot justify a police
24          stop unless it suggests that some specific crime has been, or is about to be,
            committed, or that there is an imminent danger to persons or property.
25
            Further, the video evidence confirms Plaintiff was not resisting. Even assuming he was
26



                                                    - 13 -
           Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 14 of 38




1    engaging passive resistance, Defendants would not be entitled to qualified immunity. See Rice v.
2    Morehouse, 989 F.3d 1112, 1127 (9th Cir. 2021), which states:
3
           In contrast, here, taking Rice’s version of the events as true, Rice was engaged in
4          mere passive resistance. To be sure, Rice repeatedly declined to provide his
           license and other documents to Murakami and to exit his car. But Rice gave
5          Murakami his name, rolled down the window, and attempted to gather his license
           before he was pulled out of his car. Rice also unlocked the car and did not
6          physically resist arrest before he was taken to the ground. Although Rice was
           upset and insistent in wanting to speak with Murakami’s supervisor, Rice did not
7          swear or threaten any of the officers. Thus, like the plaintiff in Gravelet-Blondin—
           and unlike the plaintiff in Emmons—Rice was “perfectly passive, engaged in no
8          resistance, and did nothing that could be deemed particularly bellicose.”
           Gravelet-Blondin, 728 F.3d at 1092 (internal quotation marks omitted).
9          Accordingly, the line of cases discussed in Gravelet-Blondin clearly established
           the law long before Morehouse's and Shaffer's take-down of Rice.
10         V. CONCLUSION
           Viewing the facts, as we must, in the light most favorable to Rice, we conclude that
11         a reasonable jury could find that Rice engaged in passive resistance and that
           Morehouse's and Shaffer's take-down of Rice involved unconstitutionally
12         excessive force. Furthermore, because the right to be free from “the application
           of non-trivial force for engaging in mere passive resistance” was clearly
13         established before December 2011, Morehouse and Shaffer are not immune from
           suit. [Emphasis added.]
14
           Finally, qualified immunity does not apply as to the trespass agreement since any duties
15
     under a private agreement would be outside the performance of public duties and policy reasons
16
     that would justify qualified immunity. See Bracken v. Okura, 869 F.3d 771, 778 (9th Cir. 2017):
17
           Chung has not shown that the policies underpinning qualified immunity warrant
18         invoking the doctrine here. In detaining Bracken, Chung did not act “in performance
           of public duties” or to “carry[ ] out the work of government.” Filarsky, 566 U.S. at
19         389–90, 132 S.Ct. 1657 (emphasis added) (citing Richardson, 521 U.S. at 409–11,
           117 S.Ct. 2100). He does not contend, for example, that he was preventing Bracken
20         from committing a crime. Instead, Chung—acting on behalf of the hotel, at the
           hotel’s direction and while being paid by the hotel—aided the hotel in realizing its
21         goal of issuing Bracken a warning. Thus, shielding Chung from suit would not
           advance the policies underlying qualified immunity. See id. at 389–91, 132 S.Ct.
22         1657. We hold that qualified immunity is not available to Chung.
23   B.    The Evidence Supports a Claim for Excessive Force under § 1983.

24         “Because [the excessive force inquiry] nearly always requires a jury to sift through disputed

25   factual contentions, and to draw inferences therefrom, we have held on many occasions that

26   summary judgment or judgment as a matter of law in excessive force cases should be granted



                                                   - 14 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 15 of 38




1    sparingly.” Smith v. City of Hemet, 394 F.3d 689, 701 (9th Cir.2005). See also Espinosa v. City &
2    Cty. of San Francisco, 598 F.3d 528, 537 (9th Cir. 2010)(“[T]his court has often held that in police
3    misconduct cases, summary judgment should only be granted ‘sparingly’ because such cases often
4    turn on credibility determinations by a jury.”).
5           The evaluation of an excessive force claim under § 1983 involves the analysis of three
6    factors: “First, a court must evaluate the “the type and amount of force inflicted;” “Second, the
7    court considers the government's interest in using force, relying upon (1) the severity of the crime;
8    (2) whether the suspect posed an immediate threat to the officers' or public's safety, and (3)
9    whether the suspect was resisting arrest or attempting escape;” and “the court then balance[s] the
10   gravity of the intrusion on the individual against the government's need for that intrusion.”
11   Hulstedt v. City of Scottsdale, 884 F. Supp. 2d 972, 990 (D. Ariz. 2012).
12          1.     The type and amount of force inflicted. Defendants employed various types and
13   amounts of force against Plaintiff including verbal threats, a painful armbar, repeated taser and
14   drive stuns, kicks to his testicles, and threatened taser use on his penis. The 9th Circuit has
15   recognized taser use qualifies as an intermediate level of force that involves a significant and
16   intrusive level of force that results in, among other things, physiological effects, high levels of
17   intense pain, foreseeable risk of physical injury, and disorientation that continue even after the
18   electrical current has ended. See Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1091 (9th Cir.
19   2013)(“the intrusion on Blondin's Fourth Amendment interests—the discharge of a taser in dart
20   mode upon him—involved an intermediate level of force with “physiological effects, [ ] high
21   levels of pain, and foreseeable risk of physical injury.”); Bryan v. MacPherson, 630 F.3d 805, 825
22   (9th Cir. 2010)(dissenting “The pain is intense, is felt throughout the body, and is administered
23   by effectively commandeering the victim's muscles and nerves. Beyond the experience of pain,
24   tasers result in “immobilization, disorientation, loss of balance, and weakness,” even after the
25   electrical current has ended.”). Intermediate force is considered a significant intrusion of a
26



                                                    - 15 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 16 of 38




1    person’s liberty interests. See also Young v. Cty. of Los Angeles, 655 F.3d 1156, 1161 (9th Cir.
2    2011)(“As such, both are regarded as “intermediate force” that, while less severe than deadly
3    force, nonetheless present a significant intrusion upon an individual's liberty interests.”).
4           2.     The severity of the crime, whether the suspect posed an immediate threat to
5    the officers' or public's safety, and whether the suspect was resisting arrest. As established
6    above, there was no basis for the traffic stop and no reasonable suspicion or probable cause that
7    Plaintiff committed any crime. He was merely a passenger in a car that was illegally stopped for
8    a made-up turn signal violation. Plaintiff did not pose an immediate threat and he was not resisting
9    or attempting escape. Despite the lack of any basis to employ any force, Defendants immediately
10   began grabbing Plaintiff, threatening to use a taser, forcing a painful armbar, kicking him in the
11   testicles, and repeatedly and relentlessly tasing and drive stunning him.
12          3.     The balance of the gravity of the intrusion on the individual against the
13   government's need for that intrusion. There was no reasonable basis for any intrusion against
14   Plaintiff. While there was no evidence of a seatbelt violation, even assuming arguendo there was,
15   such violation does not warrant the use of force employed by the officers. Young v. Cty. of Los
16   Angeles, 655 F.3d 1156, 1166 (9th Cir. 2011)(holding the balance does not favor the government
17   when force was significant and the governmental interest in the use of that force was minimal
18   when considering a seatbelt violation). Although Plaintiff was not trespassing, trespassing is not
19   a serious offense that would warrant the egregious level of force used by the officers. See Davis
20   v. City of Las Vegas, 478 F.3d 1048, 1055 (9th Cir. 2007)(“Trespassing and obstructing a police
21   officer, as those offenses were committed by Davis, are by no means such serious offenses as to
22   provide an officer with a reasonable basis for subduing a person by the means employed by Officer
23   Miller.”). As established above, the intrusion upon Plaintiff’s liberty interests was significant.
24   Defendants’ interest in torturing Plaintiff with excessive force is lacking, especially given Plaintiff
25   did not commit a crime, the lack of any reasonable basis to employ intermediate force, and lack
26



                                                     - 16 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 17 of 38




1    of any indication of dangerousness to the officers that would justify the severe use of force. See
2    Young v. Cty. of Los Angeles, 655 F.3d 1156, 1166 (9th Cir. 2011):
3
            The intermediate force used by Wells indisputably constituted a significant intrusion
4           upon Young's liberty interests. In assessing the countervailing governmental interest
            that we must balance against that intrusion, as explained above, all three factors
5           traditionally used to assess the government's interest weigh against a finding that
            the force used in this case was reasonable. First, the “immediate threat to safety of
6           the officer or others,” Miller, 340 F.3d at 964, was negligible: Wells has never
            argued that Young posed any sort of safety threat prior to his use of pepper spray,
7           and to the extent that he argued in the district court that his baton blows were
            justified by fears for his safety, such arguments would, at most, suffice to raise a
8           jury question as to whether it was reasonable for him to fear an assault from a man
            who had failed to wear his seatbelt and was armed only with broccoli and a tomato—
9           a man who had not in any way threatened him or indicated any propensity for violent
            behavior. Second, the crimes involved in Young's traffic stop were non-violent
10          misdemeanors committed in a manner that gave no indication of dangerousness to
            Wells or others, and thus not sufficiently “severe” to justify the use of significant
11          force. Finally, Young was not actively resisting arrest or attempting to flee. As well,
            while not included among the factors we traditionally consider, the fact that Wells
12          could have feasibly employed less intrusive measures prior to his use of force
            suggests that the government's interest in the use of significant force was extremely
13          limited, if not altogether non-existent.
            Having determined that the force allegedly used against Young was significant and
14          that the governmental interest in the use of that force minimal, we conclude that,
            taking the facts in the light most favorable to Young, the force used by Wells was
15          excessive in violation of the Fourth Amendment.
     See also Johnson v. D.C., 528 F.3d 969, 975 (D.C. Cir. 2008)(“This tips the balance toward
16
     illegality. Bruce's alleged kick to the groin of a prone man, which caused great personal harm to
17
     Johnson without any corresponding public benefit, violated the Fourth Amendment.”).
18
            4.     Defendants’ Use of Force Was Unreasonable. Defendants did not address the
19
     balances of intrusions in their brief, but they argue their actions were reasonable. Defendants
20
     concede the following uses of force were used against Plaintiff: (1) the armbar, which they call an
21
     escort hold, (2) Schneider’s initial threatened use of a taser, (3) Lindsey’s drive stuns, (4)
22
     Schneider’s taser use via dart mode, (5) Fernandez’s taser use via dart mode, (6) Schneider’s two
23
     kicks to Plaintiff’s testicles, (7) Schneider’s drive stun to Plaintiff’s back after Plaintiff was
24
     handcuffed, and (8) Schneider’s drive stun to Plaintiff’s testicles after Plaintiff was handcuffed
25
     on the ground. Defendants also acknowledge these uses of force arising from a purported traffic
26



                                                    - 17 -
              Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 18 of 38




1    stop “may appear to be excessive.” 1 Thus, Defendants seek summary judgment despite
2    recognizing a jury could reasonably conclude the uses of force were excessive.
3             The evidence confirms there was no reason to use force against Plaintiff, as he had not
4    engaged in any crime, there was no reasonable basis to suspect him of any crime, he was
5    complying with the officers’ commands, he did not constitute an immediate threat, and he was not
6    resisting. See Espinosa v. City & Cty. of San Francisco, 598 F.3d 528, 538 (9th Cir. 2010)
7
              According to the officers, Sullivan was resisting arrest and posed a high risk to their
8             safety. Still, Sullivan had not been accused of any crime. He was not a threat to the
              public and could not escape. He had not initially caused this situation. He had not
9             brandished a weapon, spoken of a weapon, or threatened to use a weapon. Sullivan,
              in fact, did not have a weapon. Viewing the evidence in the light most favorable to
10            the plaintiffs, defendants have failed to show that there are no questions of fact
              regarding whether the use of deadly force was reasonable.
11            Given the evidence, Defendants’ self-serving statements of an immediate threat to the
12   safety of the officers may be rejected by the jury. See Estate of Lopez by & through Lopez v.
13   Gelhaus, 871 F.3d 998, 1011, 1012 (9th Cir. 2017)(“Lastly, while it is true that ‘[i]f the person is
14   armed ... a furtive movement, harrowing gesture, or serious verbal threat might create an
15   immediate threat,’ a reasonable jury could find that Andy turned naturally and non-
16   aggressively in light of the overall context.” … “We nonetheless denied summary judgment on
17   plaintiff's excessive force claim because the only evidence of Cruz’s threatening gesture was the
18   officers’ self-serving testimony, and because there was circumstantial evidence that could permit
19   a reasonably jury to find ‘that the officers lied.’”). See also Est. of Anderson v. Marsh, No. 19-
20   15068, 2021 WL 139733 (9th Cir. Jan. 15, 2021):
21
              The district court then identified several bases on which a jury could conclude, on
22            the evidence in the record, that Anderson “did not make a sudden, furtive reach for
              the passenger side of [his] car,” and therefore that he did not pose an immediate
23            threat to anyone when he was shot. Because of this factual dispute, the district court
              concluded that “[a] reasonable jury could find Officer Marsh’s use of deadly force
24            ... was excessive.”

25
26   1
         See Defendants’ Motion for Summary Judgment [Doc. 245] at p. 14, lines 12-15.


                                                      - 18 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 19 of 38




1           A jury can also reasonably conclude Defendants tried to provoke a situation where force
2    would be needed. Thus, assuming Plaintiff used force in response to provocation, Defendants
3    would be still liable for their use of force associated with Plaintiff’s response to the provocation.
4    See Espinosa v. City & Cty. of San Francisco, 598 F.3d 528, 538–39 (9th Cir. 2010)(“If an officer
5    intentionally or recklessly violates a suspect's constitutional rights, then the violation may be a
6    provocation creating a situation in which force was necessary and such force would have been
7    legal but for the initial violation.”).
8           Further, “police officers have a duty to intercede when their fellow officers violate the
9    constitutional rights of a suspect or other citizen.” Cunningham v. Gates, 229 F.3d 1271, 1289
10   (9th Cir. 2000). “An officer who fails to intervene when a fellow officer uses excessive force
11   would be responsible, just as the fellow officer, for violating the Fourth Amendment's requirement
12   that police may use only such force as is objectively reasonable under the circumstances.” Farmer
13   v. Las Vegas Metro. Police Dep't, 423 F. Supp. 3d 1008, 1018 (D. Nev. 2019). Defendants
14   Schneider, Lindsey, and Fernandez failed to intervene when each of the officers were violating
15   Plaintiff’s constitutional rights. A jury could reasonably conclude that the officers owed duties to
16   intercede to protect the Plaintiffs from the other officers’ constitutional violations.
17          5.      Defendants are not entitled to qualified immunity. Summary judgment on
18   qualified immunity is not warranted when the evidence and inferences therefrom, viewed in the
19   light most favorable to Plaintiffs, show that Defendants’ conduct violates a clearly established
20   federal right. See Blankenhorn v. City of Orange, 485 F.3d 463, 471 (9th Cir. 2007)(“Defendants
21   are entitled to such relief only if the facts alleged and evidence submitted, resolved in
22   Blankenhorn's favor and viewed in the light most favorable to him, show that their conduct did
23   not violate a federal right; or, if it did, the scope of that right was not clearly established at the
24   time.”). Case law need not be directly on point for a right to be clearly established. See White v.
25   Pauly, 137 S. Ct. 548, 551 (2017). Defendants may still be on notice their conduct violates
26



                                                     - 19 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 20 of 38




1    established law even in novel factual situations. See Gravelet-Blondin v. Shelton, 728 F.3d 1086,
2    1093 (9th Cir. 2013)(“We bear in mind, however, that ‘officials can still be on notice that their
3    conduct violates established law even in novel factual circumstances.’ ”).
4           “The right to be free from the application of non-trivial force for engaging in mere passive
5    resistance was clearly established prior to 2008.” Gravelet-Blondin v. Shelton, 728 F.3d 1086,
6    1093 (9th Cir. 2013). The right to be free from excessive taser use, including using a taser in dart
7    mode, was clearly established as of 2010. Id. at 1096(“they support our determination that, though
8    the specific level of force involved in using a taser was not clear until 2010, it was well known as
9    of 2008 that a taser in dart mode constitutes more than trivial force. Sgt. Shelton is therefore not
10   entitled to qualified immunity.”). See Silva v. Chung, 740 F. App'x 883, 886 (9th Cir. 2018):
11
            Officer Chung's use of his Taser violated clearly established law. In Bryan v.
12          MacPherson, we held that one deployment of the Taser X26 in dart-mode
            against a belligerent individual who was unarmed, non-threatening, and
13          apprehended for a minor traffic violation, was excessive. 630 F.3d 805. Here,
            Haleck was met with even greater Taser force, and was not belligerent. In
14          Brooks v. City of Seattle, one of the two underlying cases in Mattos v. Agarano, 661
            F.3d 433 (9th Cir. 2011) (en banc), this court, sitting en banc, held that multiple
15          Taser deployments on an individual who no longer poses even a potential threat
            to the officers’ or others’ safety, much less an “immediate threat,” was
16          unconstitutional. Mattos, 661 F.3d at 444 (citing Deorle, 272 F.3d at 1280). Here,
            Haleck was unarmed and never posed even a potential threat to Officer Chung or
17          Officer Critchlow, because Haleck, unlike Brooks, never had access to even a
            potential weapon, such as a car.
18          The right to be free from kicks to the groin was clearly established as of 2008. See Johnson
19   v. D.C., 528 F.3d 969, 976 (D.C. Cir. 2008)(“Bruce is not entitled to qualified immunity if the
20   cases show that his kicking [in the groin] violated the Fourth Amendment, because ‘a reasonably
21   competent public official should know the law governing his conduct.’ ”). Finally, Defendants
22   are not entitled to qualified immunity for failing to intervene as it is clearly established. See
23   Farmer v. Las Vegas Metro. Police Dep't, 423 F. Supp. 3d 1008, 1019 (D. Nev. 2019)(“The Ninth
24   Circuit has consistently held that an officer's duty to intervene with the use of excessive force by
25   another officer is clearly established.”), citing Cunningham v. Gates, 229 F.3d 1271, 1289 (9th
26



                                                    - 20 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 21 of 38




1    Cir. 2000). See also Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)(“It is widely recognized
2    that all law enforcement officials have an affirmative duty to intervene to protect the constitutional
3    rights of citizens from infringement by other law enforcement officers in their presence.”),
4    Priester v. City of Riviera Beach, Fla., 208 F.3d 919, 927–28 (11th Cir. 2000)(“Considering that
5    the law on excessive force and on the duty to intervene under these circumstances was clearly
6    established, we accept that no reasonable officer would believe that either the amount of force
7    used in these circumstances or the failure to intervene was objectively reasonable. Therefore,
8    Defendants are not entitled to judgment as a matter of law on the grounds of qualified immunity.”),
9    and Sanchez v. Hialeah Police Dep't, 357 F. App'x 229, 233 (11th Cir. 2009)(“We likewise
10   conclude that Officer Garrido is not entitled to qualified immunity from Sanchez's claim that
11   Officer Garrido, despite being in clear view and restrainable range, failed to intervene and stop
12   Officer Del Nodal's use of excessive force.”).
13   C.     The Evidence Supports Plaintiff’s Retaliation under § 1983.
14          “To recover under § 1983 for such retaliation, a plaintiff must prove: (1) he engaged in
15   constitutionally protected activity; (2) as a result, he was subjected to adverse action by the
16   defendant that would chill a person of ordinary firmness from continuing to engage in the
17   protected activity;1 and (3) there was a substantial causal relationship between the constitutionally
18   protected activity and the adverse action.” Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir.
19   2010). Here, Plaintiff engaged in protected speech, i.e. questioning why he needed to provide
20   identification when he did nothing wrong. In response, Schneider threatened to arrest him and
21   take him to the police station, which would chill a person of ordinary firmness from engaging in
22   such protected activity. Thus, Plaintiff was subjected to adverse action including excessive force
23   and arrest. See Ferguson v. City of New York, No. 17-CV-4090 (BMC), 2018 WL 3626427, at p.
24   6 (E.D.N.Y. July 30, 2018), which states:
25
            A private citizen plaintiff bringing a First Amendment retaliation claim based on his
26          criticism of a public official must show that “(1) he has an interest protected by the



                                                      - 21 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 22 of 38




1           First Amendment; (2) defendants’ actions were motivated or substantially caused
            by his exercise of that right; and (3) defendants' actions effectively chilled the
2           exercise of his First Amendment right.’ ” Kuck v. Danaher, 600 F.3d 159, 168 (2d
            Cir. 2010) (quoting Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir. 2001) ).
3           In this context, the plaintiff must show that he suffered an “actual chill” of his speech
            because of the public official's retaliation. Zherka v. Amicone, 634 F.3d 642, 645
4           (2d Cir. 2011). As plaintiff notes, “[t]he First Amendment protects a significant
            amount of verbal criticism and challenge directed at police officers.” Posr v.
5           Court Officer Shield No. 207, 180 F.3d 409, 415 (2d Cir. 1999) (quoting Hill, 482
            U.S. at 461).
6
            Plaintiff testified at his deposition that, in response to his complaint about Officer
7           Dugan asking for his identification only after he asked for the officer's badge
            number, Officer Sanchez “slammed his hand against plaintiff's shoulder” and
8           told him that “we can do this the easy way or the hard way” and “you can either
            you get me your ID or you can go to jail.” Plaintiff alleged that he stopped
9           complaining and provided his identification because he was afraid of being taken to
            jail and of being struck a second time. Officer Sanchez denies that he pushed or
10          threatened plaintiff.

11          As noted above, “[t]he First Amendment protects a significant amount of verbal
            criticism and challenge directed at police officers.” Posr, 180 F.3d at 415
12          (quoting Hill, 482 U.S. at 461). Plaintiff's complaint about only having to
            provide his information after he asked Officer Dugan for his badge number
13          (implying that Officer Dugan did not have a good reason to ask for plaintiff's
            identification) is the type of verbal criticism or challenge covered by the First
14          Amendment. [Emphasis added.]
     See Martin v. Mez, No.2:20-CV-855-JAM-JDP, 2020 WL 5909059, at p.2 (E.D.Cal. Oct. 6, 2020):
15
16          Liberally construed, the plaintiff's allegations, for purposes of screening, state a
            cognizable First Amendment retaliatory arrest claim against the individual
17          defendants. Plaintiff specifically alleges that he was arrested after, and in retaliation
            for, refusing to produce identification. ECF No. 1 at 2; see Abdel-Shafy v. City of
18          San Jose, 2019 WL 570759, at * 8 (N.D. Cal. Feb. 12, 2019) (assuming, without
            deciding, that the plaintiff has a First Amendment right to not provide police officers
19          with identifying information); Karmo v. Borough of Darby, 2014 WL 4763831, at
            *5 (E.D. Pa. Sept. 25, 2014) (holding that allegation that plaintiff “was detained and
20          assaulted by officers as a result of lawful refusal to produce identification” was
            sufficient to state a First Amendment retaliation claim).
21          Based on the evidence, a jury could reasonably conclude that, despite having no lawful
22   reason for demanding identification or using force, Schneider immediately threatened to take
23   Plaintiff to jail and then implemented unlawful force. See Lopez v. City of Glendora, 811 F. App'x
24   1016, 1018–19 (9th Cir. 2020):
25
            Finally, we affirm the district court as to Lopez’s retaliation claim. Retaliation
26          requires Lopez to prove “that (1) the officer's conduct ‘would chill or silence a



                                                     - 22 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 23 of 38




1           person of ordinary firmness from future First Amendment activities,’ and (2) the
            officer's desire to chill speech was a ‘but-for cause’ of the adverse action.” Sharp v.
2           County of Orange, 871 F.3d 901, 919 (9th Cir. 2017). A jury could reasonably
            conclude that Kodadek's excessive use of force was retaliatory because it
3           immediately followed Lopez's request for a female officer to pat her down and
            she was, at most, passively resisting at the time. See Velazquez v. City of Long
4           Beach, 793 F.3d 1010, 1022–23 (9th Cir. 2015); Duran v. City of Douglas, 904 F.2d
            1372, 1378 (9th Cir. 1990). These cases condemning “any action to punish or
5           deter” a suspect's speech were clearly established law at the time of the
            incident. Duran, 904 F.2d at 1378. [Emphasis added.]
6
     See also Duran v. City of Douglas, Ariz., 904 F.2d 1372, 1378 (9th Cir. 1990):
7
            At the same time, because Aguilar claims that he had no retaliatory motive-that he
8           honestly believed Duran's actions indicated that criminal activity might be afoot-the
            district court’s grant of summary judgment in favor of Duran on this issue was also
9           error. There remains a material issue of fact, therefore, whether Aguilar intended to
            hassle Duran as punishment for exercising his First Amendment rights. To the extent
10          the trier of fact determines that officer Aguilar stopped Duran in retaliation for
            Duran's method of expressing his opinion, this would constitute a separate
11          constitutional violation that could form the basis of liability under section 1983.
            As established above, no probable cause existed to arrest Plaintiff or to engage in excessive
12
     force against him. Even assuming probable cause existed for the arrest, it does not preclude a
13
     retaliation claim. See Lozman v. City of Riviera Beach, Fla., 138 S. Ct. 1945, 1955 (2018)
14
     (“Lozman need not prove the absence of probable cause to maintain a claim of retaliatory arrest
15
     against the City.”). Moreover, Defendants are not entitled to qualified immunity as case law
16
     clearly establishes qualified immunity does not protect officers who retaliate in response to
17
     protected speech. See Vohra v. City of Placentia, 683 F. App'x 564, 567 (9th Cir. 2017)(“Police
18
     officers have been on notice at least since 1990 that it is unlawful to use their authority to retaliate
19
     against individuals for their protected speech.”). See also Beck v. City of Upland, 527 F.3d 853,
20
     871 (9th Cir. 2008):
21
22          Arresting someone in retaliation for their exercise of free speech rights was violative
            of law clearly established at the time of Beck’s arrest. By 1990, it was “well
23          established ... that government officials in general, and police officers in particular,
            may not exercise their authority for personal motives, particularly in response to
24          real or perceived slights to their dignity. Surely anyone who takes an oath of office
            knows - or should know - that much.”
25   D.     The Evidence Supports a Claim for Malicious Prosecution.
26



                                                      - 23 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 24 of 38




1           For malicious prosecution, Plaintiff must show the Defendants prosecuted him with malice
2    and without probable cause, and that they did so for the purpose of denying him equal protection
3    or another specific constitutional right. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1066 (9th
4    Cir. 2004). “Malicious prosecution actions are not limited to suits against prosecutors, but may be
5    brought against other persons who have wrongfully caused the charges to be filed.” See Lacy v.
6    Cty. of Maricopa, 631 F. Supp. 2d 1183, 1195 (D. Ariz. 2008). Defendants claim probable cause
7    precludes Plaintiff’s malicious prosecution claim. However, as established above, probable cause
8    did not exist, and summary judgment is not warranted.
9           Also, evidence in this matter establishes Defendants provided false information in
10   reporting the matter, including, among other things, Plaintiff was refusing to comply, was
11   combative, was resisting, and was repeatedly kicking the officers throughout the entire interaction.
12   Defendants’ reports also failed to include that the officers used excessive force against Plaintiff.
13   In denying summary judgment against an officer for malicious prosecution, the court in
14   Blankenhorn v. City of Orange, 485 F.3d 463, 483-84 (9th Cir. 2007) stated:
15
            Thus, the information in those reports was the only basis for the resisting-arrest
16          charges. Again, Blankenhorn submitted more than mere conclusory allegations of
            falsehood by submitting the declaration of a witness, Garcia, that directly
17          contradicted the police reports. A reasonable jury drawing all justifiable
            inferences from the video and witness statements in Blankenhorn's favor could
18          conclude that Blankenhorn did not act as Nguyen and Ross alleged and, thus,
            that the reports included intentionally false information. If so, Blankenhorn
19          would overcome the presumption of prosecutorial independence. See Borunda v.
            Richmond, 885 F.2d 1384, 1390 (9th Cir.1989) (plaintiff overcame presumption
20          where prosecutor had no information but police reports and plaintiff presented
            evidence, in addition to his own testimony, of false information in the reports); see
21          also Barlow, 943 F.2d at 1137 (discussing Borunda).

22          Moreover, Nguyen's purposeful omission that he punched Blankenhorn is relevant
            to whether there was probable cause to charge him with resisting arrest. If the
23          prosecutor knew Nguyen used excessive force, there would likely be little or no
            basis for charging him with resisting arrest as was done here. [Emphasis added.]
24   See also Dirks v. Martinez, 414 F. App'x 961, 963 (9th Cir. 2011):
25
            As to the claim against the deputies, the district court noted that there remain
26          material, factual disputes underlying Dirks' malicious prosecution claim against



                                                    - 24 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 25 of 38




1           Martinez and Partida. A jury will have to determine whether they wrongfully caused
            charges to be filed against Dirks, knowing that there was no probable cause, by
2           making false allegations against him and creating false police reports. See Awabdy
            v. City of Adelanto, 368 F.3d 1062, 1066 (9th Cir.2004). Further, the district court
3           was correct in finding that the deputies failed to show that the termination of the
            criminal case against Dirks was anything other than a favorable dismissal on the
4           merits. We affirm the district court's denial of summary judgment for the deputies
            on the malicious prosecution claim.
5           The evidence establishes malice existed as there was no basis for the alleged traffic stop,
6    Schneider desired to go hands-on, the excessive amount of force, and Defendants’ overall intent
7    to ‘shake down’ the passengers in the vehicle without any lawful basis to do so. Further, malice
8    may be inferred from the lack of probable cause. See Ready v. City of Mesa, 89 F. App'x 14, 18
9    (9th Cir. 2004)(“because malice ‘can be inferred from a lack of probable cause’ there is a genuine
10   issue of material fact as to malice as well.”). A jury may find malice and the intent to deprive
11   Plaintiff of his constitutional rights. See Lacy v. Cty. of Maricopa, 631 F. Supp. 2d at 1211:
12
            Similarly, if a jury finds that Keen recklessly fabricated evidence and finds that
13          probable cause to prosecute homicide charges was lacking, a reasonable jury
            could also infer malice and intent to deprive Keen of constitutional rights. Cf.
14          New York Times Co. v. Sullivan, 376 U.S. 254, 280, 84 S.Ct. 710, 11 L.Ed.2d 686
            (1964) (stating that malice may be found based upon a statement that was known to
15          be false or was made with reckless disregard for the truth). Because genuine issues
            of fact exist, Plaintiffs’ malicious prosecution claim should also properly be
16          resolved by a jury. Summary judgment is therefore denied on Plaintiffs’ § 1983
            malicious prosecution claim against Keen.
17          Next, Defendants summarily claim qualified immunity, but provide no legal support for
18   their position. Based on the evidence and genuine issues of material fact, immunity does not apply.
19   See Gonzalez v. City of Santa Monica, 88 F. App'x 161, 163 (9th Cir. 2004):
20
            The district court also erred in granting summary judgment with respect to the
21          malicious prosecution claim. Reading Gonzalez's complaint under the standard of
            Fed.R.Civ.P. 8(a), as we must, he alleges the elements of malicious prosecution as
22          well as the requisite intent to deprive him of his constitutional rights. Usher v. City
            of Los Angeles, 828 F.2d 556, 562 (9th Cir.1987). The defendants are not protected
23          by the absolute immunity that usually attaches to involvement in a prosecution, as
            they are the complaining witnesses. Harris v. Roderick, 126 F.3d 1189, 1199 (9th
24          Cir.1997). While “the exercise of prosecutorial judgment will usually insulate
            investigating officers from liability,” Poppell v. City of San Diego, 149 F.3d 951,
25          962 (9th Cir.1998), there is an exception to this rule for instances in which officers
            knowingly submit false information. Smiddy v. Varney, 665 F.2d 261, 266 (9th
26          Cir.1981). Since a jury could find, under Gonzalez’s version of the facts, that the



                                                    - 25 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 26 of 38




1           officers engaged in malicious prosecution, the district court should not have granted
            summary judgment as to that claim.
2           Moreover, Schneider, Lindsey, and Fernandez are not entitled to qualified immunity
3    because they were complaining victims as to the charges, they voluntarily provided false
4    information, and deliberately set in motion a series of events that they anticipated, or should have
5    anticipated, would lead to the arrest, indictment, and charges against Plaintiff. See Harris v.
6    Roderick, 126 F.3d 1189, 1199 (9th Cir.1997)(holding the officers were not entitled to immunity
7    because they were the complaining victims, provided false information, and deliberately set in
8    motion a series of events leading to the arrest, indictment, and trial against the plaintiff).
9    E.     The Evidence Supports a § 1983 Claim for Violations of Familial Association.
10          “It is well established that a parent has a ‘fundamental liberty interest’ in ‘the
11   companionship and society of his or her child’ and that ‘[t]he state's interference with that liberty
12   interest without due process of law is remediable under 42 U.S.C. § 1983.’ ” Lee v. City of Los
13   Angeles, 250 F.3d 668, 685 (9th Cir. 2001). See also Hardwick v. Cty. of Orange, 980 F.3d 733,
14   740–41 (9th Cir. 2020):
15
            “Parents and children have a well-elaborated constitutional right to live together
16          without governmental interference.” Wallis v. Spencer, 202 F.3d 1126, 1136 (9th
            Cir. 2000). “That right is an essential liberty interest protected by the Fourteenth
17          Amendment's guarantee that parents and children will not be separated by the state
            without due process of law except in an emergency.” Id. Moreover, “the interest of
18          parents in the care, custody, and control of their children—is perhaps the oldest of
            the fundamental liberty interests recognized by [the Supreme Court].”
19          For a familial association claim, Plaintiffs must show that a government official’s conduct
20   shocks the conscience. Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010). When actual
21   deliberation is practical, then an officer’s deliberate indifference amounts to a shock of the
22   conscience. Id. at 554(“Where actual deliberation is practical, then an officer’s ‘deliberate
23   indifference’ may suffice to shock the conscience.”). If deliberation is not practical, the Fourteenth
24   Amendment is violated when the evidence indicates the officer acted with a purpose to harm
25   unrelated to legitimate law enforcement objectives. See Tan Lam v. City of Los Banos, 976 F.3d
26



                                                     - 26 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 27 of 38




1    986, 1003 (9th Cir. 2020)(“If actual deliberation was not practical, we cannot conclude that Acosta
2    violated the Fourteenth Amendment unless substantial evidence indicates that he acted ‘with a
3    purpose to harm unrelated to legitimate law enforcement objectives.’ ”). However, if the officer
4    creates the very situation then resorts to force, his motives must be addressed in light of
5    “reasonable” law enforcement objectives. See Porter v. Osborn, 546 F.3d 1131, 1141 (9th Cir.
6    2008)(“When an officer creates the very emergency he then resorts to deadly force to resolve, he
7    is not simply responding to a preexisting situation. His motives must then be assessed in light of
8    the law enforcement objectives that can reasonably be found to have justified his actions.”).
9           As established above, a jury can reasonably conclude there was no reason to use any force
10   against Plaintiff, Defendants’ actions were unreasonable, and Defendants were not engaging in
11   legitimate law enforcement objectives. This is especially true since Defendants argue they were
12   acting pursuant to a trespass agreement, as opposed to Arizona law. Moreover, deliberation was
13   practical as established by the evidence and, therefore, Defendants’ deliberate indifference
14   amounts to a shock of the conscience. See Wilkinson v. Torres, 610 F.3d at 554(“Where actual
15   deliberation is practical, then an officer’s ‘deliberate indifference’ may suffice to shock the
16   conscience.”). Deliberate indifference is established when a defendant knew of, but disregarded,
17   a substantial risk of harm. See Irish v. Fowler, 979 F.3d 65, 74 (1st Cir. 2020)(“To show deliberate
18   indifference, the plaintiff “must, at a bare minimum, demonstrate that [the defendant] actually
19   knew of a substantial risk of serious harm ... and disregarded that risk.”).
20          Here, Defendants knew of the substantial risk of harm in using excessive force and
21   unlawfully arresting and jailing a person when no grounds existed, but disregarded that risk by
22   wrongfully torturing, arresting, and jailing Plaintiff. A review of the video of Defendants’ actions
23   alone shocks the conscience, especially given there was no lawful basis to stop the vehicle,
24   Schneider could not have seen a turn signal violation, Schneider threatened to arrest Plaintiff for
25   asking why he needed to provide identification, Schneider’s immediate use of force in response
26



                                                    - 27 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 28 of 38




1    to Plaintiff’s questioning as to why he had to provide identification, Schneider’s opening the door
2    to remove Plaintiff from the vehicle and then becoming abusive as Plaintiff was attempting to
3    cooperate by exiting the vehicle, and pulling down Plaintiff’s shorts and tasing him in the testicles.
4    Indeed, Plaintiffs were not engaged in any unlawful activities, and the jury can reasonably find
5    Defendants purposefully focused on, attacked, and tortured Plaintiff who was a mere passenger in
6    the car and was not posing any threat to the officers. Thus, not only does this evidence shock the
7    conscience but it confirms Defendants were not acting for legitimate law enforcement purposes.
8    Moreover, Defendants’ claim of split-second decisions is wholly meritless, especially given
9    Defendants created the very situation.
10          Again, Defendants summarily claim qualified immunity, but provide no legal authority to
11   support their position. Qualified immunity does not exist where the officers create or expose
12   persons, such as the Plaintiffs, to a danger they would not have otherwise faced. See Kennedy v.
13   City of Ridgefield, 439 F.3d 1055, 1061 and 1065-66 (9th Cir. 2006):
14
            However, “[i]n order to find that the law was clearly established ... we need not find
15          a prior case with identical, or even ‘materially similar’ facts. Our task is to determine
            whether the preexisting law provided the defendants with ‘fair warning’ that their
16          conduct was unlawful.”
                                                    * * *
17          It is beyond dispute that in September 1998, it was clearly established that state
            officials could be held liable where they affirmatively and with deliberate
18          indifference placed an individual in danger she would not otherwise have faced.
            This court first recognized the theory of state-created danger liability almost ten
19          years before the events in this case in Wood.
     See also Kaur v. City of Lodi, 263 F. Supp. 3d 947, 974 (E.D. Cal. 2017), which denied qualified
20
     immunity as to a familial association claim stating:
21
22          Having already concluded that a jury could find that the Officer Defendants’
            conduct “shocked the conscience,” even under the “purpose to harm” standard, the
23          Court turns to whether the Officer Defendants are entitled to qualified immunity
            simply because it is unclear which constitutional provisions their conduct would
24          offend. They are not. “When properly applied, [qualified immunity] protects ‘all but
            the plainly incompetent or those who knowingly violate the law.’ ” al-Kidd, 563
25          U.S. at 743, 131 S.Ct. 2074. Thus, “qualified immunity operates ‘to ensure that
            before they are subjected to suit, officers are on notice their conduct is unlawful.’ ”
26          Hope v. Pelzer, 536 U.S. 730, 739, 122 S.Ct. 2508, 153 L.Ed.2d 666 (2002)



                                                     - 28 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 29 of 38




1           (emphasis added). However, qualified immunity does not give an officer who
            engages in conduct that was patently unconstitutional when committed a get-out-of-
2           liability-free card because there is “some lingering ambiguity” as to which
            constitutional provision “applies in this precise context,” or whether he has managed
3           to violate several constitutional provisions at once.
     E.     The Evidence Supports a § 1983 Monell Claim.
4
            Defendants argue that there is no municipal liability based on their erroneous position the
5
     officers should not be liable. As established above, the officers are liable under various legal
6
     theories for violating Plaintiffs’ constitutional rights. Moreover, the officers’ individual liability
7
     for constitutional violations does not preclude a Monell claim against Glendale. See Horton by
8
     Horton v. City of Santa Maria, 915 F.3d 592, 604 (9th Cir. 2019)(“municipal defendants may be
9
     liable under § 1983 even in situations in which no individual officer is held liable for violating a
10
     plaintiff's constitutional rights.”); Fairley v. Luman, 281 F.3d 913, 917 at n.4 (9th Cir. 2002)(“If
11
     a plaintiff establishes he suffered a constitutional injury by the City, the fact that individual
12
     officers are exonerated is immaterial to liability under § 1983,” regardless of whether their
13
     exoneration is “on the basis of qualified immunity, because they were merely negligent, or for
14
     other failure of proof.”); and Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1142 (9th Cir. 2012)(“We
15
     have repeatedly held that ‘[i]f a plaintiff establishes he suffered a constitutional injury by the City,
16
     the fact that individual officers are exonerated is immaterial to liability under § 1983.’ ”).
17
            “In order to establish liability for governmental entities under Monell, a plaintiff must
18
     prove “(1) that [the plaintiff] possessed a constitutional right of which [s]he was deprived; (2) that
19
     the municipality had a policy; (3) that this policy amounts to deliberate indifference to the
20
     plaintiff's constitutional right; and, (4) that the policy is the moving force behind the constitutional
21
     violation.” Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011). “This does not mean
22
     that the plaintiff must show that the municipality had an explicitly stated rule or regulation.” Vann
23
     v. City of New York, 72 F.3d 1040, 1049 (2d Cir. 1995). Further, “[m]unicipal liability may also
24
     attach where evidence of ‘widespread practice ... is so permanent is well settled as to constitute a
25
     ‘custom or usage’ with the force of law’” . . . “or when ‘inadequacy of police training ... amounts
26



                                                      - 29 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 30 of 38




1    to deliberate indifference to the rights of persons.’” Krause v. Cty. of Mohave, No. CV-17-08185-
2    PCT-SMB, 2020 WL 2541728, at p. 13 (D. Ariz. May 19, 2020).
3           1.      Ratification. A ratification claim under Monell exists when the authorized
4    policymakers approve a subordinate’s decisions. See Hernandez v. City of San Jose, 241 F. Supp.
5    3d 959, 979 (N.D. Cal. 2017)(“Under Ninth Circuit law, a plaintiff states a claim under Monell if
6    the plaintiff alleges that the ‘authorized policymakers approve a subordinate's decision and the
7    basis for it.’ ”). The approval of a subordinate’s decision to violate constitutional rights amounts
8    to ratification chargeable to the municipality. See Adame v. City of Surprise, No. CV-17-03200-
9    PHX-GMS, 2018 WL 3209388, at p. 3 (D. Ariz. June 29, 2018)(“The Ninth Circuit has ‘found
10   municipal liability on the basis of ratification when the officials involved adopted and expressly
11   approved of the acts of others who caused the constitutional violation.’ ”). A policy or custom
12   may be inferred if, after the incident, the officials took no steps to reprimand or discharge the
13   officers or if they failed to admit the officers’ conduct was in error. Id.(“Specifically, ‘[p]olicy or
14   custom may be inferred if, after the [incident] ... officials took no steps to reprimand or discharge
15   the guards, or if they otherwise failed to admit the guards' conduct was in error.’ ”).
16          Here, Glendale approved and ratified the actions of its officers. Chief St. John, who is the
17   policymaker for the police department, reviewed the incident, including Sgt. Moody’s report
18   confirming the lack of any basis for the traffic stop, the inability of Schneider to see any purported
19   traffic violation, the lack of any basis to request Plaintiffs’ identification, the violations of policies
20   requiring police lights for an alleged stop, violations of policy for kicking Plaintiff in the testicles
21   twice, the lack of any basis for an alleged seatbelt violation, violations of the laws of arrest, and
22   the excessive force used by officers. Despite review, no steps were taken to reprimand or discharge
23   Lindsey and Fernandez for their constitutional violations, and no steps were taken to reprimand
24   or discharge Schneider for most of his multiple constitutional violations. Glendale condoned all
25   but one single use of excessive force by Schneider and ignored the other constitutional violations
26



                                                       - 30 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 31 of 38




1    including other excessive uses of force, including application of the painful armbar, repeated
2    threats of taser uses, the numerous tasings and drive stuns, and the kicks to Plaintiff’s testicles, as
3    well as the illegal traffic stop. Thus, the evidence establishes a Monell claim. See Silva v. San
4    Pablo Police Dep't, 805 F. App'x 482, 485 (9th Cir. 2020):
5
            Here, two pieces of evidence suggest the existence of such a policy. First, Chief
6           Rosales, an official policymaker for SPPD, reviewed and approved of the officers’
            conduct. In a deposition, she testified that she reviewed “the reports,” “the audio,”
7           “the incident history, the call history,” and “the canine and use of force policy”
            before “sign[ing] off on the incident” because she “believe[d] that it was within
8           policy and training.” Second, San Pablo’s own expert opined that both the officers’
            entry into the plaintiffs’ home and their decision to deploy the police canine were
9           “reasonable, lawful, ... and consistent with ... departmental policies and procedures.”
            Accordingly, there is a triable issue of fact as to the existence of a municipal policy
10          under Monell and San Pablo’s liability under § 1983. We reverse the district court’s
            grant of summary judgment.
11          Glendale’s public approval of its officers’ action also establishes ratification. See
12   Hernandez v. City of San Jose, 241 F. Supp. 3d at 979:
13
            Nevertheless, the City Defendants argue that Garcia's statements approving of
14          police officers' actions merely “show a police chief fulfilling his role as the public
            face for his department.” Id. However, this argument shows precisely why Garcia's
15          statements approving of the police officers’ actions can give rise to liability under
            Monell. Acting as the public face of the police department, and with knowledge of
16          “his officers’ actions at the rally and the reasons for them,” id. Garcia allegedly
            made “statements ... tending to show that [he] endorsed or approved the
17          unconstitutional conduct of individual officers.” Dorger v. City of Napa, 2012 WL
            3791447, at *5 (N.D. Cal. Aug. 31, 2012). Under Ninth Circuit law, this “evinces
18          ratification” and therefore is sufficient to plausibly allege that the police officers'
            actions constituted municipal policy. Id.; see also Christie, 176 F.3d at 1240
19          (holding that Monell liability is appropriate if a representative of the municipality
            “affirmatively approved” of the allegedly unconstitutional conduct”).
20          Glendale publicly approved of, condoned, and ratified the actions of Schneider, Lindsey,
21   and Fernandez. Glendale issued various press releases stating their officers are held to the highest
22   professional standards and that they reviewed the officers’ conduct, yet it only disciplined one
23   officer for one wrongful act while condoning and approving the other numerous wrongful acts.
24   These public statements establish Glendale’s ratification and condonation of the wrongful acts of
25   Schneider, Lindsey, and Fernandez. In addition, Glendale has continued to publicly affirm the
26



                                                     - 31 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 32 of 38




1    officers’ actions in the Answer to the Complaint and throughout this lawsuit, including the
2    pending summary judgment motion itself, through its position that the officers did no wrong.
3           2.     Defendant Had a Policy to Violate Constitutional Rights. Arizona statutory law
4    and case law clearly set forth the requirements for a traffic stop and when identification can be
5    requested from a passenger. Despite those requirements, the officers understood, and Glendale
6    condoned, the practice of stopping vehicles for turn signal violations even when the elements were
7    not met. This is further bolstered by Defendant’s expert who testified that case law in both Arizona
8    courts and federal cases was wrong in holding a turn signal violation under Arizona law requires
9    other traffic to be affected by the turn movement. Thus, a jury can reasonably conclude Glendale’s
10   policies and practices for stopping vehicles without a proper basis under the law and in violation
11   the Fourth Amendment. See U.S. v. Mariscal, 285 F.3d at 1133 (stating as to stopping a vehicle
12   for a turn signal violation when there is no other traffic that would be affected, “At the end of that
13   process, we conclude that where, as here, the objective facts of record demonstrate that no officer
14   could have a reasonable suspicion that the driver of a vehicle had violated a traffic law, the traffic
15   stop was a violation of the Fourth Amendment.”).
16   F.     The Evidence Supports the Minors’ Emotional Distress Claims.
17          For intentional infliction of emotional distress: “first, the conduct by the defendant must
18   be ‘extreme’ and ‘outrageous’; second, the defendant must either intend to cause emotional
19   distress or recklessly disregard the near certainty that such distress will result from his conduct;
20   and third, severe emotional distress must indeed occur as a result of the defendant’s conduct.”
21   Sweet v. City of Mesa, No. CV-17-00152-PHX-GMS, 2019 WL 3532187, at p. 8 (D. Ariz. Aug.
22   2, 2019) citing Ford v. Revlon, Inc., 734 P.2d 580, 585 (Ariz. 1987). As established above,
23   Defendants’ conduct was extreme and outrageous and shocks the conscience. A jury can
24   reasonably conclude there was no reason to use any force against Plaintiff. Further, the video
25   footage speaks for itself, and a jury could reasonably conclude Schneider was extreme and
26



                                                     - 32 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 33 of 38




1    outrageous, especially given Plaintiff was not engaged in any illegal activity and there was no
2    reasonable or articulable suspicion he was involved in any criminal activity.
3           As to whether conduct is extreme or outrageous, Arizona considers a plaintiff’s particular
4    susceptibility to emotional distress. See Mintz v. Bell Atl. Sys. Leasing Int'l, Inc., 183 Ariz. 550,
5    554 (App. 1995)(“Mintz properly argues that a relevant factor in determining outrageousness is
6    defendant's knowledge that plaintiff is particularly susceptible to emotional distress.”) and A.G.
7    v. Paradise Valley Unified Sch. Dist. No. 69, 815 F.3d 1195, 1208–09 (9th Cir. 2016)(“Arizona
8    courts have traditionally considered ‘defendant's knowledge that the plaintiff is peculiarly
9    susceptible to emotional distress by reason of some physical or mental condition.’ ”). Conduct can
10   be classified as outrageous and extreme conduct given the Minor Plaintiffs’ particular
11   susceptibility to emotional distress, even if the conduct may not be sufficiently outrageous if
12   directed at another person. See Stoker v. Hartford Life & Accident Ins. Co., 355 F. Supp. 3d 893,
13   900 (D. Ariz. 2019)(“Although such conduct may not be sufficiently outrageous if directed at
14   another person, viewed through the lens of Plaintiff's weakened emotional state, the Court finds
15   that Hartford's alleged conduct can be classified as outrageous and extreme. At the least,
16   reasonable minds can disagree as to whether Hartford's conduct is outrageous.”).
17          Plaintiffs J.W. and B.W. are minors who qualify as uniquely susceptible to emotional
18   distress by virtue of witnessing their father being tortured by Defendants. See Gravelet-Blondin
19   v. Shelton, 728 F.3d 1086, 1100 (9th Cir. 2013)(“Here, Ms. Blondin was uniquely susceptible to
20   emotional distress in observing the tasing of her husband by virtue of being his wife.”).
21          Based on the evidence, a jury can reasonably conclude Defendants either intended to cause
22   emotional distress or recklessly disregarded the near certainty that such distress would result from
23   their conduct. See Tekle v. U.S., 511 F.3d 839, 856 (9th Cir. 2007):
24
            Where reasonable persons may differ, the trier of fact is to determine whether “ ‘the
25          conduct has been sufficiently extreme and outrageous to result in liability.’
                                                 * * *
26



                                                    - 33 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 34 of 38




1           The court stated that the agency's actions “were intentional and done with the
            foreseeable consequence that the [plaintiffs] would suffer severe emotional distress
2           once they discovered the truth.” Id.
                                                  * * *
3           In light of the conclusion in Cross that a collection agency's abuse of its fiduciary
            duty, which adversely affected the plaintiffs' financial interests, could support a
4           claim for intentional infliction of emotional distress, we conclude that reasonable
            minds could differ as to whether the conduct alleged here by Tekle was sufficiently
5           extreme and outrageous to support such a claim. We therefore reinstate Tekle's
            intentional infliction of emotional distress claim.
6           The horrifying events transpired in front of the Minor Plaintiffs, who were terrified,
7    screaming, and traumatized by the officers’ atrocious conduct. Indeed, the Minor Plaintiffs were
8    just a few feet from the officers’ the unlawful attacks and wrongful conduct against their father.
9    Moreover, minor JW was physically injured and had bruising on his arm as a result of Schneider
10   forcefully grabbing him to pull him out of the vehicle. After the incident, the Minor Plaintiffs are
11   afraid to leave their house, they have anxiety when they see a cop, and they ‘freak out’ when their
12   mom leaves the house because they think the cops will beat her up. They would not even go
13   outside to play basketball because they were too scared. They also experienced violent nightmares.
14   To this day, the Minor Plaintiffs are terrified of cops and they now have lost respect for authority.
15   Further, BW is scared and becomes anxious when he see someone who resembles the officers
16   who tortured his dad. BW is still terrified cops are going to tase him, and he will duck down when
17   he sees and officer so they don’t see him because he is so scared. Also, their attitudes have
18   changed, and J.W. has had issues with school including getting suspended.
19          Further, a claim of negligent infliction of emotional distress exists when either (a) “when
20   someone witnesses an injury to a closely related person,” or (b) “a plaintiff's shock or mental
21   anguish developed solely from a threat to the plaintiff's personal security without witnessing an
22   injury to another person.” See Loos v. Lowe's HIW, Inc., 796 F. Supp. 2d 1013, 1020 (D. Ariz.
23   2011). Defendants argue the negligent infliction of emotional distress claim fails for the same
24   reasons as stated in their argument as to intentional infliction of emotional distress. Therefore, to
25   avoid duplication, Plaintiffs incorporate their argument above. Also, while Defendants argue
26



                                                    - 34 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 35 of 38




1    against emotional distress due to no medical treatment, it is not required for an emotional distress
2    claim. See Ball v. Prentice, 162 Ariz. 150, 152, 781 P.2d 628, 630 (App. 1989):
3
            However, he testified at his deposition that he suffered extreme shock from the
4           accident and continues to suffer loss of sleep, emotional agitation, tension,
            headaches, fear and anger, feelings of victimization and other physical and
5           emotional abnormalities. Ball has not sought any treatment from third parties
            to correct his claimed injuries.
6
            DAMAGES FOR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
7
            Ball alleges in his negligence complaint that as a result of the accident, he suffered
8           property damage and personal injuries and that he continues to suffer from mental
            anguish that may be permanent. We cannot accept Prentice's argument that
9           because Ball received only minor physical injuries in the collision he cannot as
            a matter of law recover for any physical harm resulting from the emotional
10          distress. The nature, severity and extent of his injuries and whether they are
            supported by medical or other expert witnesses is a question for the trier of
11          fact. [Emphasis added.]
            The Minor Plaintiffs have sustained physical and mental injuries, and they continue to
12
     experience anxiety and on-going issues as a result of Defendants’ wrongful conduct. Therefore,
13
     the evidence supports their emotional distress claims.
14
     G.     The Evidence Supports the Minors’ Consortium Claims.
15
            As established above, the Minor Plaintiffs have established viable state law claims for
16
     emotional distress. In addition, because of the tortious acts of Defendants, the Minor Plaintiffs’
17
     loss of consortium claims remain viable. To explain, a child bringing a consortium claim must
18
     establish its parent was injured by the tortious conduct of a defendant. See Villareal v. State, Dep't
19
     of Transp., 160 Ariz. 474, 481 (1989)(“To bring a consortium claim, the child/plaintiff must show
20
     that the defendant injured the child’s parent in a manner that would subject the defendant to
21
     liability under ordinary tort principles.”). In other words, “all elements of the underlying cause
22
     must be proven before the claim can exist.” Barnes v. Outlaw, 192 Ariz. 283, 286, ¶ 8 (1998).
23
            There can be no question that a statute of limitations for a loss of consortium claim is tolled
24
     when minors are involved. See A.R.S. § 12-502. A unique situation arises when a minor’s loss of
25
     consortium claim exists but the injured parent cannot bring a claim, which can result from the
26



                                                     - 35 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 36 of 38




1    death of a parent or when a parent’s claim may be barred by a statute of limitations when the child
2    reaches the age of 18. In Martin v. Staheli, 248 Ariz. 87 (App. 2019), the Court analyzed whether
3    the children can bring a consortium claim after the two-year statute of limitations period expired
4    for a parent to bring an action for medical negligence when that parent later died for reason
5    unrelated to the medical negligence claim. In Martin, the defendants argued that because the
6    parent’s underlying negligence claim was dismissed, as it did not survive the parent’s death, the
7    children did not have consortium claim as it was derivative to the negligence claim. Id. at 92, ¶18.
8    In remanding the case, the Court stated the lower court could either allow the children’s
9    consortium claim to be allowed to be asserted in the case or “the children may commence a new
10   case—now, within two years of each child turning 18 under A.R.S. § 12-502, or anytime in
11   between. Id. at 96-97, ¶38. Thus, minors may assert a consortium claim even though the injured
12   parent no longer had a claim. Id. See also Villareal v. State, Dep't of Transp., 160 Ariz. 474, 481,
13   774 P.2d 213, 220 (1989)(“Minor children suffering injury may wait to bring an action [for loss
14   of consortium] until after they become eighteen years old, and the applicable statute of limitations
15   runs from their eighteenth birthday." . . . “Because a child's loss of consortium claim is derivative
16   of the parent's personal injury claim, we hold that defendants may require joinder of the claims by
17   appropriate motion to the trial court.” . . . “If the defendant does not request joinder, or if joinder
18   is not feasible, the normal statute of limitations rules will apply.”).
19          The Minor Plaintiffs’ consortium claim is predicated on Defendants’ tortious acts,
20   including the abuse, assault/battery, and wrongful arrest of Plaintiff. “To establish a battery claim,
21   a plaintiff must prove that the defendant intentionally caused a harmful or offensive contact with
22   the plaintiff to occur.” Johnson v. Pankratz, 196 Ariz. 621, 623, ¶ 6 (App. 2000). Defendants
23   repeatedly and intentionally attacked Plaintiff by means of a painful arm bar, tasing and drive
24   stuns, and kicking his testicles, which establishes a tort claim for battery. In addition, a state-law
25   claim for “wrongful arrest in Arizona requires the defendant detain the plaintiff without legal
26



                                                     - 36 -
              Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 37 of 38




1    authority or consent.” Gavigan v. Pima Cty., No. CV 02-212-TUC-RCC, 2007 WL 9724346, at
2    p. 2 (D. Ariz. Nov. 15, 2007). As set forth above, the evidence confirms Plaintiff was wrongfully
3    arrested. Therefore, the evidence supports the Minor Plaintiffs’ consortium claim.
4    H.       The Evidence Supports the Claim for Punitive Damages.
5             “[A] jury may be permitted to assess punitive damages in an action under § 1983 when
6    the defendant's conduct is shown to be motivated by evil motive or intent, or when it involves
7    reckless or callous indifference to the federally protected rights of others.” Smith v. Wade, 461
8    U.S. 30, 56 (1983). Malicious, wanton, or oppressive acts or omissions are within the boundaries
9    for assessing punitive damages and fostering deterrence and punishment. See Dang v. Cross, 422
10   F.3d 800, 807 (9th Cir. 2005). “[P]unitive damages are allowed under § 1983 ‘when a defendant's
11   conduct was driven by evil motive or intent, or when it involved a reckless or callous indifference
12   to the constitutional rights of others.’ ” Spears v. Arizona Bd. of Regents, 372 F. Supp. 3d 893,
13   926 (D. Ariz. 2019). “[E]gregious or outrageous acts may serve as evidence supporting an
14   inference of the requisite ‘evil motive.” Kolstad v. Am. Dental Ass'n, 527 U.S. 526, 538 (1999).
15            The egregious and outrageous acts of against Schneider, Lindsey, and Fernandez are
16   established above and warrant punitive damages. See Binkovich v. Barthelemy, 672 F. App'x 648,
17   650–51 (9th Cir. 2016)(“Viewing all evidence in favor of Plaintiff, substantial evidence supported
18   the jury's finding that Defendant evidenced ‘callous indifference’ in pushing Plaintiff against a
19   wall and, without warning, sweeping his legs out from under him, when he presented no threat to
20   the safety of the officers or others. See id. Because ‘reasonable minds might accept [this evidence]
21   as adequate to support [the jury's] conclusion,’ ”).
22                                            CONCLUSION
23            For the reasons set forth herein, Plaintiffs respectfully request Defendants’ request for
24   summary judgment be denied.
25   /    /   /
26



                                                    - 37 -
            Case 2:18-cv-02347-MTL Document 260 Filed 05/03/21 Page 38 of 38




1           RESPECTFULLY SUBMITTED this 3rd day of May, 2021.
2                                               ATTORNEYS FOR FREEDOM
3
                                                By: /s/ Jody L. Broaddus
4                                                  Jody L. Broaddus, Esq.
5                                                  Marc J. Victor, Esq.
                                                   Attorneys for Plaintiffs
6
                                      CERTIFICATE OF SERVICE
7
            I hereby certify that on this date, I electronically transmitted the foregoing to the Clerk’s
8
     office using the CM/ECF system for filing and transmittal of the foregoing filing to the following
9
     registrants, and a copy was also sent by first class mail to:
10
                                            Joseph J. Popolizio
11                                         Justin M. Ackerman
12                               JONES, SKELTON & HOCHULI, P.L.C.
                                   40 North Central Avenue, Suite 2700
13                                      Phoenix, Arizona 85004
14
15                                                      By: /s/ Heather Wilson
16
17
18
19
20
21
22
23
24
25
26



                                                     - 38 -
